Citation Nr: 0500449	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-02 333	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
prostatitis, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for depression, 
including secondary to service-connected prostatitis.

3.  Entitlement to service connection for erectile 
dysfunction, including secondary to service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to February 
2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2002, March 2003, and April 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  These 
rating decisions denied the veteran's claim of entitlement to 
an increased disability evaluation for prostatitis and the 
veteran's claims of entitlement to service connection for 
depression and erectile dysfunction, to include as secondary 
to service-connected prostatitis.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him of information required to 
substantiate his claims, a broader VA obligation to obtain 
relevant records and advise his of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claims. 

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
acknowledges that, although the veteran was provided with an 
explanation of the evidence necessary to substantiate his 
claim of entitlement to service connection for depression, 
including as secondary to service-connected prostatitis, the 
RO failed to inform him of his rights and responsibilities 
under the VCAA and whose ultimate responsibility it is in 
obtaining the supporting evidence.  Likewise, regarding the 
veteran's claim of entitlement to service connection for 
erectile dysfunction, including as secondary to service-
connected prostatitis, the RO explained the VCAA and the 
evidence necessary to substantiate a claim of entitlement to 
direct service connection, but the RO failed to include an 
explanation of the evidence necessary to substantiate a claim 
of secondary service connection.  See 38 U.S.C.A. § 5103A(a).   
See also VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), 
Part III, Chapter 1.  And, although the RO sent the veteran a 
letter regarding the VCAA in connection with his claim for an 
increased disability evaluation for prostatitis, the RO 
merely informed him what efforts the VA would make to obtain 
evidence and what the evidence must show to substantiate a 
claim of service connection.  

In short, the RO failed to provide an explanation of the 
information and evidence necessary to substantiate his claims 
for an increased rating and for all theories of entitlement 
for service connection, including secondary service 
connection.  Likewise, the RO failed to provide the veteran 
with an adequate explanation of the provisions of the VCAA, 
including notice of his rights and responsibilities under 
this law and whose ultimate responsibility-his or VA's, it 
is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issues before the Board, 
is insufficient for purposes of compliance with the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claims were certified to the 
Board without his being given appropriate notice of the 
evidence necessary to substantiate his claims, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  And the 
Board cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to service connection for 
depression and erectile dysfunction, 
including as secondary to service-
connected prostatitis, and in support of 
his claim of entitlement to an increased 
disability evaluation for prostatitis, 
and the evidence, if any, the RO will 
obtain for him.  Also advise him that he 
should submit any relevant evidence in 
his possession concerning these claims.  
See 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to service connection for 
depression and erectile dysfunction, 
including as secondary to service-
connected prostatitis, and his claim of 
entitlement to an increased disability 
evaluation for prostatitis.  The prior 
notifications, in December 2001, December 
2002, and March 2003 letters, were 
insufficient.  The VCAA notification also 
must apprise him of the kind of 
information and evidence needed from him, 
and what could do to help his claims, as 
well as his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for depression and erectile 
dysfunction, including as secondary to 
service-connected prostatitis, and his 
claim of entitlement to an increased 
disability evaluation for prostatitis, in 
light of any additional evidence obtained 
since issuance of the statements of the 
case (SOC) and supplemental statement of 
the case (SSOC).  If the claims continue 
to be denied, send him and his 
representative an SSOC and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




